DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCann et al., (US Pat. 7045883, hereinafter McCann).

Regarding claim 1, McCann discloses a Semiconductor Device (SD) and a method of manufacturing the SD, comprising:
forming a first set of external connections on a front side of an interconnect structure of a first package (see conductive bumps 118 in a peripheral region of 106, a conductive layer/structure at a bottom of 106 and chip package 106 respectively in Fig. 1-3; col. 3, lines 30-50), wherein the first set of external connections are on a signal region of the first package; and 
placing a second set of external connections on the front side of the interconnect structure (see conductive bumps 118 in a central region of 106 and a conductive layer/structure at a bottom of 106 respectively in Fig. 1-3; col. 3, lines 30-65), wherein the second set of external connections are on a power/ground region of the first package providing enhanced thermal conduction/performance in the central region of the chip (col. 2, lines 32-37). Furthermore, the second set of external connections being formed of gold or silver and the first set of external connections being conventional solder providing the desired flip chip connection (see col. 4, lines 50-52, col. 3, lines 35-50). The second set of external connections comprising gold/silver having inherently higher thermal conductivity (TC) than that of the first set of external connections comprising solder, further providing the desired improved TC/thermal performance in the central area of the interconnect structure (Col. 3, line 640- col. 4, line 10)
(Fig. 1-3).

	Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al., (US Pat. 7045883, hereinafter McCann) in view of Pagaila et al., (IDS: US Pat. 8133762, hereinafter Pagaila). 

Regarding claims 2-6 respectively, McCann teaches substantially the entire claimed structure as applied to claim 1 above, except: a) the second set of external connections comprise conductive blocks, b) the second set of external connections comprise copper (Cu), c) bonding the first package to a substrate using the first set of external connections and the second set of external connections to electrically and thermally connect the first package and the substrate, d) the substrate is a printed circuit board (PCB), and e) placing the second set of external connections further comprises applying solder flux between the front side of the interconnect structure and the second set of external connections.
 	Pagaila teaches a SD and a method of forming the SD, wherein:
a)-b) a set of external connections comprising conventional conductive materials in a form of a block, bump, etc., including Cu (see for example, 126/128 in Fig. 4, col. 9, lines 30-55); and 
e) applying conventional solder flux between an interconnect structure and a second set of external connections (bumps), as required to improve package bonding (see col. 9, line 45- col. 10, line 10).
	McCann further teaches:
c) bonding a portion of the first package to a substrate (see 106 and 102 respectively in Fig. 1-3; col. 3, lines 30-35) using the first set of external connections and the second set of external connections to electrically and thermally connect the first package and the substrate; and 
d) the substrate further including a conventional mother board/PCB as required (see col.  4, lines 55-60).   
	McCann and Pagaila are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify McCann, because they are from the same field of endeavor.
 	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-e), as taught by Pagaila, so that the electrical/mechanical performance, package bonding strength and reliability can be improved in McCann’s SD. 
 
Regarding claims 7-8, McCann teaches substantially the entire claimed structure as applied to claim 1 above, including b) placing conventional conductive silver in a form of a bump/silver paste (see col. 4, line 52 ) on the front side of the interconnect structure, as required, but does not explicitly teach a) placing the second set of external connections further comprises placing copper foil on the front side of the interconnect structure.
	Pagaila teaches a method of forming the SD, wherein a) forming a set of external connections comprise conventional conductive Cu in a form of a wiring/foil layer placed by a variety of processes (see for example, 126 in Fig. 4, col. 9, lines 30-55) on the front side of the interconnect structure.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Pagaila, so that the electrical performance, package bonding strength and reliability can be improved in McCann’s SD.
	
Regarding claim 9, McCann teaches substantially the entire claimed structure as applied to claim 1 above, except a) bonding the first package to a second package using a third set of external connections, wherein a material of the first set of external connections and the third set of external connections are the same.
Pagaila teaches a method of forming the SD, wherein a first package is bonded to a second package using a third set of external connections (see 128 between top and bottom packages in Fig. 5; col. 9, line 18- col. 10, line 10), wherein a material of a first set of external connections and the third set of external connections are the same (see 128 in Fig.5; col. 9, lines 45-60).
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Pagaila, so that the package bonding strength and reliability can be improved in McCann’s SD.
Allowable Subject Matter
6.	Claims 10-20 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance: 
The references of record either alone or in combination, do not teach the limitations [A] or [B] in a method of manufacturing a semiconductor device, as follows:
[A] “bonding an interconnect structure of the second package to a substrate using a second set of external connections on a signal region of the second package and a third set of external connections on a power/ground region of the second package, wherein a material of the second set of external connections is different from a material of the third set of external connections” and “the third set of external connections comprise openings within the third set of external connections”
[B] “positioning a semiconductor die on the carrier substrate adjacent to the vias”, “replacing the carrier substrate with an interconnect structure”, “forming a first set of external connections and a second set of external connections on a front side of the interconnect structure, wherein the first set of external connections are on a signal region of the package and the second set of external connections are on a power/ground region of the package” and “the thermal conductivity of the second set of external connections is higher than that of the first set of external connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811